DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (US 2016/0133779).
Regarding claim 1, Adachi discloses a solar cell (103; see Figure 10), comprising: 
a substrate (1) having a light-receiving surface, a back surface, and outer sidewalls (see Figure 10 and annotated Figure 6A for the outer sidewall); 
an emitter region (opposite conductivity type 3a) in the substrate at the light-receiving surface of the substrate (see Figures 6A and 10), the emitter region having outer sidewalls 
a passivation layer (insulating protecting layer 5a) on the outer sidewalls of the emitter region (see Figure 10).

    PNG
    media_image1.png
    247
    272
    media_image1.png
    Greyscale

Regarding claim 2, Adachi discloses all the claim limitations as set forth above, and further discloses the passivation layer is in a recess between a corresponding outer sidewall of the emitter region and a corresponding outer sidewall of the substrate (see Figures 6A and 10).
Regarding claim 3, Adachi discloses all the claim limitations as set forth above, and further discloses a corresponding edge of the passivation layer is vertically aligned with the corresponding outer sidewall of the substrate (see Figure 10).
Regarding claim 5, Adachi discloses all the claim limitations as set forth above, and further discloses a passivation layer (insulating protecting layer 5a) on the light-receiving surface of the substrate, wherein the passivation layer on the outer sidewalls of the emitter region is continuous with the passivation layer on the light-receiving surface of the substrate (see Figure 10).
claim 6, Adachi discloses all the claim limitations as set forth above, and further discloses the passivation layer on the light- receiving surface of the substrate and the passivation layer on the outer sidewalls of the emitter region comprise silicon oxide (SiOx) and silicon nitride (SiNx) ([0152]).
Regarding claim 12, Adachi discloses all the claim limitations as set forth above, and further discloses the substrate is a p-type monocrystalline silicon substrate (it is disclosed the substrate can be p type or n type; [0056]).
Regarding claim 13, Adachi discloses all the claim limitations as set forth above, and further discloses the emitter region comprises n-type dopants (it is disclosed the emitter region would have the opposite conductivity type, which would be n-type if the substrate is p-type ([0056]), where dopant is used for forming the conductivity type ([0065])), the solar cell further comprising: 
regions of p-type dopants at the back surface of the substrate (3b; where 3b has the same conductivity type as the substrate, which would be p-type in this claim; [0066]).
Regarding claim 14, Adachi discloses all the claim limitations as set forth above, and further discloses a conductive contact (back side metal electrode 8) electrically connected to the regions of p-type dopants at the back surface of the substrate (see Figure 10).
Regarding claim 15, Adachi discloses all the claim limitations as set forth above, and further discloses the conductive contact is disposed through openings in a bottom passivation and capping layer on the back surface of the substrate (it is disclosed the back side metal electrode can be formed the same manner as electrode 7 ([0077]), where an insulating layer 9 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2016/0133779), as applied to claim 1 above, and in view of Nishimoto (US 2015/0083183).
Regarding claim 7, Adachi discloses all the claim limitations as set forth above, and further discloses the emitter region comprises a concentration of dopants of a conductivity type (inherent property of an emitter region), but the reference does not expressly disclose the solar cell further comprising: regions within a perimeter of the emitter region, the regions having a higher concentration of dopants of the conductivity type than the concentration of dopants of the conductivity type of the emitter region.
Nishimoto discloses an emitter region (2a) comprising a concentration of dopants of a conductivity type (low concentration impurity diffusion region; [0037]) and regions within a perimeter of the emitter region (2b), the regions having a higher concentration of dopants of the conductivity type than the concentration of dopants of the conductivity type of the emitter region (high concentration impurity diffusion region; [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar cell of Adachi by diffusing higher concentration of dopants of the emitter conductivity type in regions where the front electrode 
Regarding claim 8, modified Adachi discloses all the claim limitations as set forth above, and further discloses the conductivity type is n-type (it is disclosed the emitter region would have the opposite conductivity type, which would be n-type if the substrate is p-type; [0056]), and the dopants are selected from the group consisting of phosphorous dopants and arsenic dopants (n-type dopant can be phosphorus; [0061]).
Regarding claim 9, modified Adachi discloses all the claim limitations as set forth above, and further discloses conductive contacts electrically connected to the regions within the perimeter of the emitter region (as set forth above in claim 7).
Regarding claim 10, modified Adachi discloses all the claim limitations as set forth above, and further discloses the conductive contacts penetrate a passivation layer (9) on the light-receiving surface of the substrate (see Figure 10), but the reference does not expressly disclose the conductive contacts are screen printed and fired through a passivation layer on the light-receiving surface of the substrate.
Regarding the recitation of a method of forming said conductive contacts, where they are screen printed and fired through a passivation layer, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.
claim 11, modified Adachi discloses all the claim limitations as set forth above, and further discloses the conductive contacts comprise silver ([0080]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721